Citation Nr: 1517475	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-11 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) and a May 2013 rating decision of the Montgomery, Alabama VA RO.  The Veteran's claims file remains in the jurisdiction of the Oakland RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy of the lower extremities and erectile dysfunction, both claimed as due to service-connected diabetes mellitus.  Unfortunately, these claims require additional development or procedural action.

I.  Private Treatment Records

The Veteran stated in his October 2010 claim for benefits and in January 2011 correspondence that he has seen his primary physician, Dr. W.H.G., for twenty-five years and that Dr. W.H.G. treated him for peripheral neuropathy of the lower extremities and erectile dysfunction.  He also stated that Dr. W.H.G prescribed him Viagra to help with his erectile dysfunction.  Further, in the Veteran's April 2012 VA Form 9, Substantive Appeal, he again stated that Dr. W.H.G. gave him Viagra samples.  The Veteran's record contains medical treatment records from Dr. W.H.G. from July 2009 to January 2011.  In April 2012, the Veteran indicated that he may have had further treatment for erectile dysfunction since January 2011, so any updated treatment records from Dr. W.H.G. must be secured on remand. 

II.  VA Treatment Records 

The Veteran indicated in May 2013, July 2013, and September 2014 correspondence, that he received treatment from the Central California VA Healthcare System and at the Tulare Community Based Outpatient Clinic for peripheral neuropathy of the lower extremities from a podiatrist and treatment for erectile dysfunction from an urologist.  The most recent VA treatment records that have been associated with the claims file are from March 2012.  Therefore, records of any diagnosis and treatment from the podiatrist and urologist have not been associated with the claims file and must be secured.

III.  VA Examinations

The Veteran alleges that he has peripheral neuropathy of the lower extremities that is secondary to his service-connected diabetes and that he has erectile dysfunction that is secondary to his service-connected diabetes.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran is service-connected for diabetes.  What must be established is that the Veteran has peripheral neuropathy of the lower extremities and erectile dysfunction, and that they were caused or aggravated by his service-connected diabetes mellitus.




A. Peripheral Neuropathy of the Lower Extremities

On January and December 2011 VA examinations, the examiners concluded that the Veteran did not have peripheral neuropathy of the lower extremities.  However, the Veteran stated in May 2013, July 2013, and September 2014 correspondence that he was diagnosed with peripheral neuropathy and receives treatment from a VA podiatrist.  

If the records obtained on remand reflect a diagnosis of peripheral neuropathy of the lower extremities, then the Veteran should be scheduled for a new examination to assess the etiology of the condition. 

B. Erectile Dysfunction

On January 2011 VA examination, the examiner concluded that the Veteran did not have erectile dysfunction.  However, on October 2011 VA examination, the examiner noted that the Veteran had tried Viagra and that the Veteran got spontaneous erections.  The physician said the Veteran had erectile dysfunction since 2005.  The VA physician gave an opinion on hypertension stating that hypertension was not aggravated by diabetes mellitus, and then said "same is true of erectile dysfunction which was diagnosed before onset of [diabetes] and as likely as not related to [hypertension]."  The physician's medical opinion is not clear, and does not contain an adequate explanation of the rationale for the opinion.  Therefore, the Board finds that the examination report is inadequate for rating purposes and a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

IV.  Manlincon Issue

In a May 2013 rating decision, the AOJ denied entitlement to TDIU due to service-connected disabilities.  The May 2013 rating decision denied TDIU.  In May 2013, the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD).  Since the AOJ has not yet issued a Statement of the Case (SOC) in this matter, the Board must remand the claims for issuance of one.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC as to the issue of entitlement to TDIU.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment with Dr. W.H.G. since January 2011.

3.  Obtain the Veteran's VA treatment records from the Central California VA Healthcare System and the Tulare Community Based Outpatient Clinic from March 2012 to the present.  

4.  If any of the records requested in items 2 and 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After completing the development requested in items 2-4, schedule the Veteran for an appropriate examination to determine the etiology of any diagnosed erectile dysfunction.  The entire claims file (i.e. both the VBMS efolder and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request.  


The examiner should specifically address the following questions:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed erectile dysfunction, was caused by the service-connected diabetes?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed erectile dysfunction, was aggravated beyond the normal course of the condition by service-connected diabetes?   

A report of the opinions should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in items 2-4, if the records obtained show a diagnosis of peripheral neuropathy of the lower extremities, then schedule the Veteran for an appropriate examination to determine the etiology of any diagnosed peripheral neuropathy of the lower extremities.  The entire claims file (i.e. both the VBMS efolder and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request.  


The examiner must complete any necessary diagnostic testing and consultations to determine whether the Veteran has peripheral neuropathy of the lower extremities. 

The examiner should specifically address the following questions:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed peripheral neuropathy of the lower extremities, was caused by the service-connected diabetes?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed peripheral neuropathy of the lower extremities was aggravated beyond the normal course of the condition by service-connected diabetes?   

A report of the opinions should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

